                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

FAHAD KHAN,                                            )
                                                       )
                               Plaintiff,              )
                                                       )       JUDGMENT IN A
                                                       )       CIVIL CASE
v.                                                     )       CASE NO. 5:18-cv-276-D
                                                       )
WAKEMED,                                               )
                                                       )
                               Defendant.              )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 5]. Khan's application to proceed in forma pauperis [D.E. 1] is GRANTED, and
Khan's complaint is DISMISSED for lack of subject matter jurisdiction.



This Judgment Filed and Entered on March 5, 2019, and Copies To:
Fahad Khan                                             (Sent to 1701 Gorman St. Apt. 202 Raleigh, NC
                                                       27606 via US Mail)




DATE:                                                  PETER A. MOORE, JR., CLERK
March 5, 2019                                  (By) /s/ Nicole Sellers
                                                        Deputy Clerk
